DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/678,150.
Currently, claims 1-9 are pending and examined. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/30/2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0152560 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/8/2019; 8/31/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 2, 5, 8, 10, 22; a phrase “which” is confusing and indefinite because it is not clear that if “which” referring to which structure(s)? Clarification is required. Claims 2-4 depending upon the rejected claim 1 are also rejected. Claims 2 (line 6), 3 (lines 3, 5); having the same issues as mentioned are rejected. 
Re claim 1, lines 3, 21, 23, 26; a conditional phrase "when" is confusing and indefinite because it is a language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Correction is required. Claims 2 (line 1), 4 (line 1); having the same issues as mentioned are also rejected. 
Re claim 1, lines 5, 13; a forward splash “/” is confusing and indefinite because it is not clear that if the splash represents for a division or ratio symbol. Correction is required. Claim 2 (line 4), having the same issues as mentioned is also rejected. 
Re claim 5, line 4; a forward splash “/” is confusing and indefinite because it is not clear that if the splash represents for a division or ratio symbol. Correction is required. Claims 6-9 depending upon the rejected claim 5 are also rejected.  
Re claim 5, lines 16, 18; a conditional phrase "when" is confusing and indefinite because it is a language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Correction is required. Claims 7 (lines 3 and 7); having the same issues as mentioned is also rejected. 
Re claim 5, line 13; a phrase “which” is confusing and indefinite because it is not clear that if “which” referring to which structure(s)? Clarification is required. Claims 6 (line 6), 7 (lines 4 and 8), 8(line 3); having the same issues as mentioned are rejected. 
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale